 114DECISIONSOF THE NATIONALLABOR RELATIONS BOARDJerryBlanken and Others Unknown at Present,d/b/a IndianMining,Successor to IndianMining CorporationandUnitedMineWorkersof America,District28. Case 5-CA-1772915December 1987DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTUpon a charge filed by the Union 6 January1986, and an amended charge filed by the Union 28February 1986, the Regional Director for Region 5of the National Labor Relations Board issued acomplaint and notice of hearing 21 March 1986 andan amended complaint and notice of hearing 4 De-cember 1986 against the Company; the Respondent,alleging that it has violated Section 8(a)(1), (3), and(5) of the Act. Although properly served copies ofthe charge and complaint, the Respondent hasfailed to file an answer.On 20 August 1987 the General Counsel filed aMotion for Summary Judgment. On 21 August1987 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." The amended complaintstates that unless an answer is filed within 14 daysof service, "all the allegations in the amended com-plaint shall be deemed to be admitted to be trueand shall be found so by the Board." Further, theundisputed allegations in the Motion for SummaryJudgment disclose that a Board agent, by letterdated 7 April 1986 sent by certified United Statesmail, return receipt requested, notified the Compa-ny that unless an answer to the complaint was filedby 14 April 1986, a Motion for Summary Judgmentwould be filed. On 14 April 1986 the complaintand notice of hearing described above, served onthe Respondent by certified mail, was returned bythe U.S. Postal Service. On 24 April 1986 counselfor the General Counsel's letter to the Respondentof 7 April 1986 described above was returned. On5 January 1987 the amended complaint and noticeof hearing described above, served on the Re-spondent by certified mail, was returned by theU.S. Postal Service. By letter dated 3 February1987, sent by certified U.S. mail, return receipt re-quested, the Respondent was advised by a Boardagent that, absent the filing of an answer by 13February 1987, a Motion for Summary Judgmentwould be filed. On 24 February 1987 counsel forthe General Counsel's letter to the Respondent of 3February 1987 described above was returned. On22April 1987 a letter and copies of the instantcharge, amended charge, complaint and notice ofhearing, and amended complaint and notice ofhearing were sent by certified U.S. mail, return re-ceipt requested to H. C. McDaries, Ken McDaries,and Jerry Blanken, individuals named in theamended complaint as owner, operator, or agentsof the Respondent. On 28 April 1987 and 18 May1987 counsel for the General Counsel's letter andenclosures of 22 April 1987 to H. C. McDaries andKen McDaries, respectively, were returned by theU.S. Postal Service. Wayne Blanken signed for the22 April 1987 letter that was sent to Jerry Blanken.The Respondent has failed to file an answer toeither the complaint or the amended complaint inthe instant proceeding.'In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent, a Virginia corporation, with anoffice and place of business in Big Stone Gap, Vir-ginia, is engaged in the operation of a coal mine lo-cated in Wise County, Virginia, where it annuallysells and ships from its Wise County facility prod-ucts,goods, and materials valued in excess of$50,000 directly to Robray Corporation d/b/aCobra Energy, referred to as Cobra Energy, an en-terprise within the State of Virginia engaged in thebusiness of subleasing coal lands for coal produc-tion and the sale of coal. During the preceding 12months, a representative period, Cobra Energy, inthe course and conduct of its operations describedabove, sold and shipped from itsWhitefield,Siding, and Pardee, Virginia facilities products,'The Respondent's refusal or failure to claim certified mail should notserve to defeat the purposes of the ActMichigan Expediting Service, 282NLRB 210 (1986)287 NLRB No. 7 INDIAN MININGgoods, and services valued in excess of $50,000 di-rectly to points located outside the State of Virgin-ia.We find that Cobra Energy and the Respondentare employers engaged in commerce within themeaning of Section 2(6) and(7) of the Act and thatthe Union is a labor organization within the mean-ing of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe employees of theRespondentemployed atitsBig StoneGap, Virginia facilityconstitute a unitappropriatefor the purpose of collectivebargainingwithin the meaningof Section 9(b) of the Act.2Sinceabout15 June 1985, the Respondent has rec-ognized theUnionas thecollective-bargaining rep-resentativeof theunit employees,suchrecognitionbeing embodied in a collective-bargaining agree-ment effectiveby its terms from 1 October 1984until 31 January 1988.The Unioncontinues to bethe exclusive representative under Section 9(a) ofthe Act.1.About 11 July 1985 theRespondent, actingthroughits agent,H. C. McDaries, at theRespond-ent'sfacility,threatened employeeswith physicalharm becauseof their unionactivities; interrogatedemployees regardingtheirunion activities;threat-ened employees with mine closure becausethey en-gaged in union activities;and threatened employeeswith moreonerous work becausethey contactedthe Union. About 4 October1985 the Respondent,acting through Section ForemanAlfredBartee attheRespondent'sfacility,solicited employees toquit the Respondent because of their unionactivi-ties; threatened employeeswith moreonerous workif they did not quitthe Respondent becauseof theirunion activities;and solicited employees to not as-sociate with a union supporter because of his unionactivities.We find that this conductis in violation of Sec-tion 8(a)(1) of the Act.2.At varioustimes between 16August and 10October 1985,the Respondent assigned more oner-ous work toemployeesbecause theyengaged inunion andprotected concerted activity by attempt-ing to enforcethe contract. About 21 November1985 the Respondent failed to recall employee OtisLawson toreturn towork because of hisactivitieson behalf of the Union.Between 26November and2 December1985, theRespondentlaid off employ-eeMarshall Johnson becauseof hisactivities onbehalf of the Union. The Respondentengaged insuch conduct because its employees joined, sup-ported,or assistedthe Union,and engaged in con-certed activitiesfor the purpose of collective bar-2The amended complaint and other papers in this case do not definethe unit more specifically.115gaining or other mutual aid or protection, and inorder to discourage employees from engaging insuch activities or other concerted activities for thepurpose of collective bargaining or other mutualaid or protection.We find that this conduct of theRespondent is in violation of Section 8(a)(3) and (1)of the Act.3.Since on and after 26 November 1985, the Re-spondent has repudiated the contract by its failureto notify and bargain with the Union regarding theeffects of the closing of the mine. About 28 No-vember 1985 the Respondent,acting through Sec-tion Foreman Ronnie Kerns,failed and refused toaccept a grievance filed pursuant to article XXIII,section C of the contract. Since on and after 2 De-cember 1985,the Respondent has failed to pay em-ployees benefits set forth in the contract,including,but not limited to, vacationpay, holidaypay, andinsurance benefits.All this conduct occurred with-out prior notice to the Union and without itshaving been afforded an opportunity to bargain.3We find that these refusals to bargain are in viola-tion of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.By threatening employees with physical harmbecause of their union activities;interrogating em-ployees regarding their union activities;threateningemployees with mine closure because they engagedinunion activities;threatening employeeswithmore onerous work because they contacted theUnion; soliciting employees to quit the Respondentbecause of their union activities;threatening em-ployees with more onerous work if they did notquit the Respondent because of their union activi-ties; and soliciting employees to not associate witha union supporter because of his union activities,the Respondent has interferedwith,restrained, andcoerced,and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed in Section7 of the Act, and the Re-spondent thereby has been engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.2.By assigning more onerouswork to employeesbecause they engaged in union and protected con-certed activity by attempting to enforce the con-sThis factual finding tracks the allegation of the amended complaintwhich,in essence,alleges that the Respondent's conduct in changing theemployees'terms and conditions of employment set by the contract oc-curredwithout notice or opportunity to bargain.These unilateralchanges, however,would be unlawful regardless of notice and the oppor-tunity to bargain being given the Union because they occurred while thecollective-bargaining agreement was in effect. In light of Sec. 8(d) of theAct, such midterm contract changes cannot be made without the consentof the Union.See, e g.,Dunham-Bush,Inc., 264 NLRB 1347, 1348(1982);C & S Industries,158 NLRB 454 (1966) 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtract; failing to recall employee Otis Lawson toreturn to work because of his activities on behalf ofthe Union; and laying off employee Marshall John-son because of his activities on behalf of the Union,the Respondent has discriminated,and is discrimi-nating, in regard to the hire or tenure or terms orconditions of employment of its employees becauseof their union activities, and the Respondent there-by has engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.3.By repudiating the contract by its failure tonotify and bargain with the Union regarding the ef-fects of the closing of the mine; by failing and re-fusing to accept a grievance filed pursuant to arti-cle XXIII, section C of the contract; and byfailingto pay employees benefits set forth in the contract,including, but not limited to, vacation pay, holidaypay, and insurance benefits, all of which conductoccurred without prior notice to the Union andwithout its being afforded an opportunity to bar-gain,the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.4.The unfair labor practices of the Respondentdescribed above affect commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.4We shall order the Respondent to offer discri-minateesOtis Lawsonand Marshall Johnson imme-diate and full reinstatement to their former posi-tions or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, and to make them whole for anyloss of earnings,and other benefits suffered as aresult of the discrimination practiced against themwith backpay to be computed in themanner setforth inF.W Woolworth Co.,90 NLRB 289 (1950),plus interest as computed inNew Horizons for theRetarded.54TheGeneral Counsel requests a visitatorial clause authorizing theBoard,for compliance purposes,to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure subject to the supervisionof the United States court of appeals enforcing this Order Under the cir-cumstances of this case,we rind it unnecessary to include such a clause.Accordingly,we deny the General Counsel's request.S In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S C § 6621.Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 U.S C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651(1977).We shall order the Respondent to make wholeall employees who have incurred losses of wagesand benefits because of the Company's failure toabide by the terms and conditions of the collective-bargaining agreement with the Union.Such mone-tary amounts are to be computed in accordancewith the Board's decision inOgle Protection Service,183 NLRB 682,683 (1970),with interest thereon ascomputed inNew Horizonsfor theRetarded,supra.We shall order the Respondent to make wholeallemployees who have incurred losses of insur-ance benefits because of the Company's failure toabide by the terms and conditions of the collective-bargaining agreement with the Union by reimburs-ing unit employees for any expenses ensuing fromtheRespondent'sfailure tomake such requiredpayments as set forthinKraftPlumbing&Heating,252 NLRB 891 fn.2 (1980),enfd. 661 F.2d 940 (9thCir. 1981).All payments to employees shall bemade with interest as prescribed inNew Horizonsfor theRetarded,supra.We shall order the Respondent to bargain withthe Union over the effects of its decision to closethe mine.We shall accompany our order to bargainwith a limited backpay requirement designed tomake whole the employees for losses sustained as aresult of the violation,and to recreate in somepracticable manner a situation in which the parties'bargaining position is not entirely devoid of eco-nomic consequences for the Respondent.We shalldo so in this case by requiring the Respondent topay backpay to its employees in a manner similarto that required inTransmarineNavigationCorp.,170 NLRB 389 (1968).Thus, the Respondent shallpay employees backpay at the rate of their normalwages when last in the Respondent's employ from5 days after the date of this Decision and Orderuntil the occurrence of the earliest of the followingconditions:(1) the date the Respondent bargains toagreement with the Union on those subjects per-taining to the effects on its employees of its deci-sion to close its coal mine;(2) a bona fide impassein bargaining;(3) the failure of the Union to re-quest bargaining within 5 days of this decision, orto commence negotiations within 5 days of the Re-spondent's notice of its desire to bargain with theUnion;or (4) the subsequent failure of the Union tobargain in good faith;but in no event shall the sumpaid to any of these employees exceed the amountthe affected employees would have earned aswages from the date on which he was laid off tothe time he was recalled or secured equivalent em-ployment elsewhere,or the date on which the Re-spondent shall have offered to bargain, whicheveroccurs sooner;provided,however, that in no eventshall this sum be less than these employees would INDIAN MINING117have earned for a 2-week period at the rate of theirnormalwageswhen last in the Respondent'semploy.6Interest on all such sums shall be paid inthe manner described inNew Horizons for the Re-tarded,supra. Finally, we shall order the Respond-ent to meet to discuss the grievance filed pursuantto article XXIII, section C of the collective-bar-gaining agreement.ORDERThe National Labor Relations Board orders thattheRespondent, Jerry Blanken and Others Un-known at Present, d/b/a Indian Mining, Successorto Indian Mining Corporation, Big Stone Gap, Vir-ginia, theirofficers,agents, successors,and assigns,shall1.Cease and desist from(a)Threatening employees with physical harmbecause of their union activities.(b) Interrogating its employees regarding theirunion activities.(c) Threatening employees with mine closure be-cause they engaged in union activities.(d)Threatening employees with more onerouswork because they contacted the Union.(e) Soliciting employees to quit the Respondentbecause of their union activities.(f)Threatening employees with more onerouswork if they did not quit the Respondent becauseof their union activities.(g) Soliciting employees to not associate with aunion supporter because of his union activities.(h)Assigning more onerous work to employeesbecause they engaged in union and protected con-certed activity by attempting to enforce the con-tract.(i)Failing to recall employees to work becauseof their activities on behalf of the Union.(j)Laying off employees because of their activi-ties on behalf of the Union.(k)Repudiating the contract between itself andthe United Mine Workers of America, District 28,by failing to notify and bargain with the Union re-8This remedy for the Respondent's failure to bargain over the effectsof its closing of the mine is not intended to limit the otherwise appropri-ate remedy,set forth above, for the separately alleged and found acts ofunlawful discrimination against employees Johnson and LawsonWe rec-ognize,however,that the closing of the mine may limit the full applica-tion of the remedy prescibed for these two discriminatees.We shall,therefore,leave to compliance the determination of the effect of suchclosing on that remedySimilarly,we are aware that the mine's closing may restrict the appli-cation of the make-whole remedy for the Respondent's failure to abide bythe terms of the collective-bargaining agreementWe shall,therefore,leave for resolution in compliance the effects of the mine's closing on theportions of the remedy relating to those make-whole obligations In noevent,however,shall these potential limitations on the remedy's applica-tion apply to the remedial requirement that the Respondent bargain withthe Union over the effects of its decision to close the mine or affect theTransmarine Navigationaspects of the remedygarding the effects of the closing of the mine onthe employees in the appropriate bargaining unit,which consists of the employees employed at theRespondent's Big Stone Gap, Virginia facility.(1)Unilaterally changing the terms and condi-tions of employment of the unit employees by fail-ing and refusing to accept a grievance filed pursu-ant to article XXIII, section C of the contract.(m) Unilaterally changing the terms and condi-tions of employment of the unit employees by fail-ing to pay employees benefits set forth in the con-tract, including, but not limited to, vacation pay,holiday pay, andinsurancebenefits.(n) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Otis Lawson and Marshall Johnson im-mediate and full reinstatement to their former posi-tions or, if those positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, and make them whole with interestfor any loss of earnings and other benefits sufferedas a resultof thediscrimination against them, in themannerset forth in the remedy section of this deci-sion.(b)Abide by the terms and conditions of em-ployment of the 1 October 1984 to 31 January 1988collective-bargaining agreement.(c)On request, negotiate with the Union overthe effects on employees in the bargaining unit ofthe closingof themine and,if an agreement isreached, embody such understanding in a signedagreement.(d) Pay any employees laid off due to the closingof the mine their normal wages with interest in themanner set forth in the remedy section of this deci-sion.(e)Make whole, with interest, unit employeeswho suffered losses of wages or benefits due to theRespondent's failure to abide by the collective-bar-gaining agreement,in the manner set forth in theremedy section of this decision.(f)On request, meet with the Union to discussthe grievance filed pursuant to article XXIII, sec-tion C of the contract.(g) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder. 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(h) Post at its facility inBig StoneGap, Virginia,and at its coal mine located in Wise County, Vir-ginia, andmail to all theunitemployees employedby the Respondent at these facilities at the time theunlawful conduct arose, copies of the attachednoticemarked "Appendix,"7 with the proof ofservice to be submitted to the Regional Directorfor Region 5. Copies of the notice, on forms pro-vided by the Regional Director for Region 5, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt andmaintainedfor 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondentto ensurethat the notices are not altered,defaced, or covered by any othermaterial.(i)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.\ WE WILL NOT threaten you with physical harmbecause of your union activities.WEWILLNOT interrogate you regarding yourunion activities.WE WILL NOT threaten you with mine closurebecause you engaged in union activities.WE WILL NOT threaten you with more onerouswork because you contacted the Union.WE WILL NOT solicit you to quit because of yourunion activities.WE WILL NOT threaten you with more onerouswork if you do not quit because of your union ac-tivity.WE WILL NOT solicit you to not associate with aunionsupporter because of his union activities.WE WILL NOTassign moreonerous work to youbecause you engaged in union and protected con-certed activity by attempting to enforce the con-tract.WE WILL NOT fail to recall employees to workbecause of their activities on behalf of the Union.WE WILL NOT lay off employees because of theiractitivies on behalf of the Union.WE WILL NOT repudiate the contract betweenourselves and the United Mine Workers of Amer-ica,District 28, by failing to notify andbargainwith the Union regarding the effects of the closingof themine onour employees in the appropriatebargaining unit.WE WILL NOT unilaterally change the terms andconditions of employment of our unit employees byfailing andrefusing to accept a grievance filed pur-suant to article XXIII, section C of the contract.WE WILL NOT unilaterally change the terms andconditions of employment of our unit employees byfailing to pay employees benefits set forth in thecontract, including, but not limited to, vacationpay, holiday, and insurance benefits.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Otis Lawson and Marshall John-son immediate and full reinstatement to theirformer positions or, if these positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivilegespreviously enjoyed, andmake themwhole, with interest, for any loss ofearnings andother benefits sufferedas a resultof the discharge.WE WILL abide by the terms and conditions ofemployment of the 1 October 1984 to 31 January1988 collective-bargaining agreement.WE WILL, on request, negotiate with the Unionover the effects on our employees in the bargainingunit of the closing of the mine and, if an agreementis reached, embody such understandingin a signedagreement.WE WILL pay any of our employees laid off dueto the closing of theminetheir normal wages for aperiod specified by the National Labor RelationsBoard, with interest.WE WILL make whole, with interest,unit em-ployees who suffered losses of wages or benefitsdue to our failure to abide by the collective-bar-gaining agreement.WE WILL, on request, meet with the Union todiscuss the grievance pursuant to article XXIII,section C of the contract.JERRY BLANKEN AND OTHERS UN-KNOWN AT PRESENT, D/B/A INDIANMINING,SUCCESSORTo INDIANMINING CORPORATION